02/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0181


                                      DA 21-0181
                                   _________________

 IN RE THE MARRIAGE OF:

 ALIA DAY FLOREN,

              Petitioner and Appellee,
                                                                     ORDER
       v.

 JAVIER BAUTISTA-SCHEUBER,

              Respondent and Appellant.
                                _________________

       Appellant Javier Bautista-Scheuber has filed a Motion Requesting Permission to
Surpass the Reply Brief 5000-Words Limit.
       On January 20, 2022, the Court granted Appellant’s motion to electronically file his
reply brief and ordered that it comply with the applicable Montana Rules of Appellate
Procedure.
       On January 27, 2022, the Court rejected Appellant’s reply brief because it exceeded
the 5000-word limit.
       The Court has twice ordered Appellant to comply with the Rules of Appellate
Procedure. We will not entertain any further motions regarding the filing of the reply brief.
       IT IS HEREBY ORDERED that Appellant’s motion to exceed the 5000-word limit
is DENIED.
       Appellant’s reply brief is due no later than February 14, 2022. If the brief does not
comply with the 5000-word limit the case will be submitted to the Court on the briefs filed
to date.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   February 3 2022